Citation Nr: 0830306	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-08 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis with 
allergic rhinitis.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to a rating in excess of 30 percent for 
asthma. 

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service- 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1988 to January 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2007, the Board remanded for further development.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of a rating in excess of 30 percent for asthma and 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has chronic allergic and vasomotor rhinitis, 
with deviation of the septum, and chronic maxillary sinus 
changes related to service. 

2.  The preponderance of the evidence is against a finding 
that hypertension is related to service or manifested to a 
degree of 10 percent within a year of service discharge. 


CONCLUSIONS OF LAW

1.  Chronic allergic and vasomotor rhinitis, with deviation 
of the septum, and chronic maxillary sinus changes were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007). 

2.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 4.104, Diagnostic Code (DC) 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2005 and February 2008, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
February 2008, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Sinusitis 

The veteran essentially contends that he has sinusitis with 
allergic rhinitis as a result of service.  He asserts that 
his symptoms began in service and have continued since that 
time. 

Service treatment records show that the veteran was seen on 
several occasions for complaints related to allergic rhinitis 
(May 1989 and June 1989).  

A March 1993 VA examination report noted a history of sinus 
problems.  Recently, VA afforded the veteran an examination 
in March 2008 for his sinusitis and for which the examiner 
reviewed the claims folder in conjunction with rendering the 
examination report.  The examiner noted that the veteran had 
a chronic allergic and vasomotor rhinitis with moderate to 
severe obstruction, mild deviation of the septum, and mild 
chronic maxillary sinus changes.  The examiner opined that 
the current findings were consistent with the veteran's 
records dating back to the late 1980's and early 1990's which 
reflect a continuation of those problems.  

As to the veteran's assertions that his symptoms of sinusitis 
with allergic rhinitis have continued since service, the 
Board relies on Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), in which the United States Court of Appeals for 
Veterans Claims (Court) noted that lay testimony is competent 
if it is limited to matters that the witness has actually 
observed and is within the realm of the witnesses personal 
knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay 
evidence means any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person).  
Accordingly, as the veteran's statement that his sinusitis 
symptoms have continued since service are within the realm of 
his knowledge, his statement is competent evidence to 
establish continuity of symptomatology.  

In sum, the Board notes that the veteran currently has 
chronic allergic and vasomotor rhinitis, with deviation of 
the septum, and chronic maxillary sinus changes.  There is 
competent evidence establishing continuity of symptomatology, 
and there is a medical opinion providing a nexus between 
service and current disability.  Therefore, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's sinusitis was incurred in service.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Hypertension

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, DC 7101 note (1).  
The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id.

If hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as 
hypertension did not manifest until many years after 
discharge, as discussed below.

Service treatment records show that the veteran had 
intermittent elevated blood pressure readings.  For example, 
the following blood pressure readings were noted:  128/104, 
142/106, and 138/98 (May 1989);130/90 (June 1989); and 130/92 
(November 1989).  

Post-service, the first indication of elevated blood pressure 
readings was not until November 2000 when a reading of 158/94 
was noted.  

VA afforded the veteran an examination in March 2008 for 
which the claims folder was reviewed in conjunction with 
completion of the report.  On examination, the veteran's 
blood pressure readings were 148/100, 150/102, and 152/100.  
The diagnosis was essential hypertension with fair control.  
In citing specific instances in the veteran's service 
treatment records showing elevated blood pressure readings, 
the examiner noted that in each instance the veteran was seen 
for acute medical problems.  For example, he noted that the 
elevated readings in May 1989 coincided with an emergency 
room visit when he complained of chest pain and aggravation  
of his asthma.  The examiner noted that the following day, 
the veteran's blood pressure reading had decreased to 122/86.  
The examiner found that the veteran's 

elevated blood pressure readings noted in the 
service occurred when [the] veteran had acute 
medical problems including pain which more likely 
than not were the cause of the elevated readings, 
since the blood pressure readings returned to 
normal in subsequent readings. . . Therefore the 
veteran's present hypertension is not related to 
his elevated readings in the service.

Based on review of the evidence, the Board finds that service 
connection for hypertension is not warranted.  While the 
veteran currently has hypertension, there is no competent 
medical evidence that it is related to service.  Although 
occasional elevated blood pressure readings were noted in 
service, any disability appears to have been acute and 
transitory and resolved without residuals.  There is no 
indication of continuity of elevated blood pressure readings 
in service.  The first post-service record showing elevated 
blood pressure is in November 2000.  This is seven years 
after service discharge.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Furthermore, there is no opinion which provides a nexus 
between current disability and service.  In fact, the March 
2008 VA examiner specifically found that the elevated blood 
pressure readings noted in service were acute and not related 
to his current disability.  Therefore, service connection is 
denied. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has hypertension related to service) because he 
does not have the requisite medical expertise.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  




ORDER

Service connection for chronic allergic and vasomotor 
rhinitis, with deviation of the septum, and chronic maxillary 
sinus changes is allowed.

Service connection for hypertension is denied. 


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Court issued a decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) pertinent to increased rating 
claims.  According to that decision, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  A letter complying with the requirements set 
forth above should be should be sent to the veteran for his 
claim for a rating in excess of 30 percent for service-
connected asthma.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

The veteran contends that his asthma is more severe than the 
current evaluation reflects.  Since his most recent VA 
examination for asthma in July 2004, several pulmonary 
function test results have been submitted.  A December 2004 
result was of poor quality and reflected poor effort, but 
subsequent testing suggests an increase in pulmonary 
dysfunction.  

As to the claim for TDIU, the Board relies on Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994), in which the Court found 
that the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  The Board may 
not offer its own opinion regarding whether the veteran can 
perform work based on his current level of disabilities, a 
technique that the Court has previously determined to be 
"inadequate" within Ferraro v. Derwinski, 1 Vet. App. 362, 
331-32 (1991) (citations omitted).  In this regard, the Board 
notes that the veteran is currently service-connected for 
sinusitis with allergic rhinitis, evaluation yet to be 
determined; asthma, currently evaluated as 30 percent 
disabling; bilateral shin splints, evaluated as non-
compensable for each shin; and epididymitis, evaluated as 
non-compensable.  On his application for TDIU, the veteran 
indicated that he completed four years of high school and 
last worked in 2000 as a steel mill worker.  His previous 
employment included working in a grocery store and clothing 
store.  On remand, the veteran should be afforded an 
examination to determine whether his service-connected 
disabilities as a whole render him unemployable taking into 
account his educational and occupational history.

Accordingly, the case is REMANDED for the following action:

       1.  Provide the veteran with a notice letter that:
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his claim 
for service-connected asthma; 
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected asthma and the 
effect that worsening has on his 
employment and daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating service-
connected asthma; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range 
in severity of a particular 
disability from noncompensable to as 
much as 100 percent (depending on the 
disability involved), based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their 
impact upon employment and daily 
life.

2.	Schedule the veteran for a VA medical 
examination to assess the current level of 
severity of his asthma.  The claims folder 
and a copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  The 
examination report should comply with all 
AMIE protocols for rating asthma.

All necessary tests, including pulmonary 
function testing, should be performed and 
clinical manifestations should be reported 
in detail.

Findings should specifically include 
readings for FEV-1 and FEV-1/FVC.  The 
examiner must state whether the veteran 
requires use of systemic (oral or 
parenteral) corticosteroids, high dose of 
systemic corticosteroids, or immuno-
suppressive medications; and if so, the 
frequency of such use.

The examiner must also indicate whether 
the veteran has monthly visits to a 
physician for required care of 
exacerbations or has more than one asthma 
attack per week with episodes of 
respiratory failure. 

3.	Schedule the veteran for a VA medical 
examination to ascertain the impact his 
service-connected disabilities have on the 
veteran's ability to participate in 
substantially gainful employment.  The 
examiner should disregard the veteran's 
age and his nonservice-connected 
disabilities in making the determination.  
The claims folder should be made available 
to the examiner and the examiner should 
state on the report that the claims folder 
has been reviewed.

4.	Re-evaluate the claims on appeal and if 
any of the benefits remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to submit 
written or other argument in response 
before the claims file is returned to the 
Board for further appellate consideration.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


